Title: To George Washington from John Pierce, 22 January 1783
From: Pierce, John
To: Washington, George


                        
                            Sir
                            Philadelphia January 22d 1783
                        
                        Agreeable to your request, I do myself the Honor to enclose a List of the several sums which have been drawn
                            on your account from the Public since the commencement of the War. I am, Sir, with great respect, your Excellency’s most
                            Obt Servt
                        
                            Jno. Pierce P.M.G.
                        
                    